EXHIBIT 10.32



EMPLOYMENT AND SEVERANCE AGREEMENT



This Employment and Severance Agreement (this "Agreement") is made February 3,
2011, to be effective commencing on January 1, 2011, by and between Steiner
Leisure Limited, a Bahamas international business company (the "Company"), and
Leonard I. Fluxman ("Employee").

W I T N E S S E T H:

WHEREAS, the Company and Employee entered into an Employment Agreement as of
March 24, 2006 (as amended and restated, the "2006 Agreement"); and



WHEREAS

, the 2006 Agreement by its terms expired on December 31, 2010; and





WHEREAS

, the Company and Employee desire to enter into this Agreement to provide for
the terms of the services to be performed by Employee for the Company.





NOW, THEREFORE,

in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



Employee's Duties; At Will Nature of Employment

Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as President and Chief Executive Officer of the Company
and Employee hereby accepts such employment. In that capacity, Employee shall
serve as the officer of the Company principally responsible for the Company's
day to day executive decision-making and strategic planning and shall have such
duties and responsibilities consistent with the foregoing and otherwise
consistent with Employee's position as may be determined from time to time by
the Board of Directors of the Company (the "Board"), including duties with
respect to Affiliates. For purposes of this Agreement, "Affiliate" means an
entity controlled by, controlling or under common control with the entity in
question.

It is the intention of the parties hereto that, during his employment with the
Company hereunder, Employee shall be elected and serve as a member of the Board,
and as a member of the executive committee of the Board if such a committee
should be established. While he is employed by the Company, Employee shall
devote all his business time and effort to the conduct of his duties hereunder,
provided that Employee may (i) serve on corporate, civic and charitable boards
or committees, subject to approval by the Board (other than for non-profit
organizations) in light of potential conflicts of interest with the Company,
which approval shall not be unreasonably withheld or delayed, (ii) provide
services on a pro bono basis to civic and charitable organizations and (iii)
attend to his personal investments, so long as such activities do not interfere
with the performance of Employee's responsibilities as an employee of the
Company in accordance with this Agreement and are consistent with the Company's
policies. The Company also agrees that Employee may receive compensation in
connection with his service on corporate boards, without set-off, adjustment or
diminution of his salary, bonus or any other rights hereunder.

By Employee's execution below, Employee acknowledges that (i) Employee's
employment with the Company is at will, and may be terminated by the Company at
any time, with or without notice and for Cause (as defined below) or any other
reason or no reason (subject to the provisions of this Agreement) and (ii)
except for this Agreement, there is no arrangement or agreement between Employee
and the Company concerning the terms of Employee's employment with the Company
and that nothing in this Agreement guarantees employment for any definitive or
specific term or duration or any particular level of benefits or compensation
except as specifically provided for herein.

Effective Date; Term

This Agreement is for an initial term commencing January 1, 2011 (the "Effective
Date") and terminating on December 31, 2011 (the "Initial Term") and shall
thereafter be automatically extended for one or more additional one-year periods
(each, a "Renewal Period") unless notice of non-renewal is provided by either
party to the other in accordance with the notice provisions of Section 8 hereof,
at least ninety (90) days prior to the expiration of the Initial Term or the
Renewal Period, as the case may be, or unless terminated sooner in accordance
with the terms and conditions in Section 5 of this Agreement. Notwithstanding
the foregoing, the above-referenced notice of non-renewal may not be given by
the Company during the twenty four (24) month period commencing upon a Change in
Control (as defined below).

Compensation.

Salary and Bonus. Except as otherwise provided herein, the Company (or any
Affiliate) shall pay to Employee compensation as described in this Section 3(a),
all of which shall be subject to such deductions as may be required by
applicable law or regulation:

Base Salary
. The Company shall pay to Employee a base salary at the rate of not less than
Seven Hundred and Twenty One Thousand Dollars (U.S. $721,000) per year subject
to review each calendar year (a "
Year
") and possible increase in the sole discretion of the Board, payable in equal
twice monthly installments (the "
Base Salary
"). As used in this Agreement, the term "accrued" with respect to Base Salary
means Base Salary with respect to the time period through the date in question.



Incentive Bonus. Employee shall be eligible to receive a bonus (the "Incentive
Bonus") based on a formula and performance criteria approved annually by the
Compensation Committee of the Board (the "Committee"), in its sole discretion,
provided, however, that Employee shall be eligible each Year to receive an
Incentive Bonus ranging from 50% to 200% of his then current Base Salary, with a
specified target Incentive Bonus equal to 100% of his then current Base Salary
(the "Target Incentive Bonus"). The Incentive Bonus formula and performance
criteria for a Year will be set forth in a written resolution of the Committee
and advised to Employee no later than July 31 of the prior Year.

Any Incentive Bonus payable to Employee shall be paid (i) pursuant to the terms
and conditions of the Company's 2009 Incentive Plan or any successor plan, and
(ii) notwithstanding anything herein to the contrary, no later than sixty (60)
days following the end of the Year with respect to which the Incentive Bonus was
earned.



Except as otherwise provided in Sections 5(a), 5(b), 5(d) and 5(e), below,
Employee shall only be entitled to receive an Incentive Bonus if Employee is
employed by the Company pursuant to this Agreement at the close of business on
the last day of the applicable performance period with respect to the Incentive
Bonus (the "Determination Date"). As used in this Agreement, the term "accrued"
with respect to an Incentive Bonus refers to only an Incentive Bonus for a
performance period in which Employee was employed on the Determination Date.



Reduction in Bonus

. The Incentive Bonus payable pursuant to this Agreement may be subject to a
reduction of up to ten percent (10%) in the discretion of the Committee in the
event that Employee commits a material violation of a Company policy or
consistently fails to follow a Company policy or policies (collectively, a "
Violation
"). Employee is required to promptly inform Committee members of any Violation
with respect to any officer or other employee of the Company or any Affiliate
thereof of which Employee becomes aware.



Recovery of Bonus Awarded in Error

. To the extent required by applicable law, any Incentive Bonus paid to the
Employee under this Agreement shall be subject to recovery by the Company and
repayment by the Employee, in the event of any restatement of the annual audited
financial statements of the Company within three Years following the Year for
which the Incentive Bonus was awarded, but only to the extent that the Incentive
Bonus previously awarded was in excess of the amount of the Incentive Bonus that
should have been awarded had the results of operations been correctly reported
when initially audited and filed with the SEC.



Disability Insurance. During each Year of Employee's employment, Employee shall
be paid an amount to be used toward the payment of the premium on a disability
insurance policy in the maximum amount obtainable by Employee (a "Policy")
covering Employee, upon delivery to the Company of evidence reasonably
satisfactory to the Company of the purchase by Employee of a Policy with an
annual premium due during such Year in an amount at least equal to the amount
requested by Employee under this Section 3(b) (the "Disability Payment Amount").
The Disability Payment Amount shall be payable in equal installments at the
times that the Base Salary is paid to Employee and shall be subject to such
deductions as may be required by applicable law or regulation.

Life Insurance

.

During each Year of Employee's employment, the Company shall pay all premiums
with respect to a term life insurance policy for Employee with a ten year term
and with a death benefit equal to five times the then current Base Salary

plus the Target Incentive Bonus amount. Such life insurance may be provided
either through the Company's group life insurance programs, by an individual
policy, or by a combination of both group and individual policies, at the option
of the Company.



Other Benefits; Forfeiture upon Resignation. The Company shall provide to
Employee, in amounts and otherwise of a nature commensurate with Employee's
compensation and position with the Company, all other benefits currently
provided to the executive officers (as defined for purposes of the Securities
Exchange Act of 1934, as amended) of the Company, as well as those which the
Company may, in the future, provide to its executive officers, including,
without limitation, life insurance, medical coverage, benefits under any 401(k)
plan of the Company, any contractual indemnification rights and eligibility to
receive awards under equity plans of the Company or an Affiliate applicable to
executive officers of the Company. Except as otherwise provided in this
Agreement, the unvested portion of any equity awards granted to Employee by the
Company on or after the date hereof shall be immediately forfeited in the event
Employee voluntarily resigns his employment or at the end of the Initial Term or
any Renewal Period if Employee delivers a notice of non-renewal to the Company.
The Company also shall provide Employee with a private office and an annual
allowance of Twenty Five Thousand Dollars ($25,000) for the use by Employee in
purchasing or leasing an automobile and for the payment of insurance,
maintenance and other expenses in connection with such automobile (the "Car
Allowance"). The Company acknowledges and agrees that for services provided to
the Company, Employee will be covered to the same extent as other executive
officers of the Company by directors' and officers' liability insurance
maintained by the Company.

Expense Reimbursement; No Relocation.

The Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, his
employment upon presentation by Employee of expense statements, receipts,
vouchers or such other supporting information as may from time to time be
reasonably requested by the Board. When traveling for business of the Company,
Employee, at his sole discretion and at the Company's expense, shall travel via
first class accommodations. Other business travel reimbursement for Employee
shall be pursuant to the applicable business expense reimbursement policy of the
Company. The Company shall not, without Employee's prior written consent,
require Employee to relocate his office more than 50 miles from the Company's
current principal place of business in Miami-Dade County, Florida.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Section 3(e) does not constitute a "deferral of compensation" within the meaning
of Section 409A ("Section 409A") of the Internal Revenue Code of 1986, as
amended (the "Code") and the regulations and other guidance thereunder: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Employee in any other
calendar year; (ii) the reimbursements for expenses for which Employee is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.



Equity Grant

. Employee has been granted Sixty Thousand (60,000) Restricted Share Units, as
such term is defined in the Steiner Leisure Limited 2009 Incentive Plan (the "
Plan
"), pursuant to the Plan and a Restricted Share Unit award agreement in the form
generally used for awards of Restricted Share Units to executive officers and
other employees of the Company, and

which shall vest cumulatively at the rate of twenty five percent (25%) thereof
on each of the first four anniversaries of the date of grant. In addition to the
above-referenced Restricted Share Units, Employee may, in the sole discretion of
the Committee, be granted equity awards (the "
Equity Awards
") pursuant to the Plan (including annually as part of the Company's annual
grant of options, shares or other equity awards to officers and employees) on
such terms and conditions as the Committee shall determine in its sole and
absolute discretion. Some or all of the Equity Awards may be subject to certain
vesting schedules, based on the attainment, over a specified period, of Company
performance goals (the "
Performance Goals
") which are determined by the Committee and are to be reflected in the award
agreements related to such Equity Awards (the "
Performance Awards
"). In all cases, any unvested portion of the Restricted Share Units or Equity
Awards shall be immediately forfeited in the event Employee is terminated
pursuant to Section 5(c) hereof; and provided further, that: (a) any unvested
portion of the Restricted Share Units or Equity Awards shall vest immediately in
the event of: (i) Employee's termination pursuant to Sections 5(a),(b),(d) or
(e);
provided, however
, that in the event that the vesting of Performance Awards due to Employee's
termination pursuant to Section 5(d) or (e) would render such Performance Awards
"applicable employee remuneration" for purposes of Section 162(m) of the Code,
such Performance Awards shall vest, following Employee's termination pursuant to
Section 5(d) or (e), only upon the attainment of the applicable Performance
Goals.



Vacation

Employee shall be entitled to (i) five (5) weeks paid vacation per Year (the
"Vacation Days") and (ii) additional vacation days on each day that is a United
States federal holiday. The vacation provided for in this Section 4 shall be
coextensive with, and not cumulative with, vacations allowed pursuant to any
other arrangements with any Affiliates of the Company. With respect to the
Vacation Days not taken by Employee during a Year, the Company shall pay to
Employee on or before January 30th of the following Year, an amount representing
the Base Salary (at the rate in effect for the Year during which the Vacation
Days were to have been taken) with respect to the Vacation Days not taken by
Employee during a Year (if any, the "Vacation Payment"); provided, however, that
no payment shall be made with respect to more than ten (10) Vacation Days for
any one Year (prorated for partial Years of employment) and Employee may not use
any unused Vacation Days in any subsequent Years. As used in this Agreement, the
term "accrued" with respect to Vacation Payment means the Vacation Payment to
which Employee is entitled hereunder through the date in question.

Termination

Death

. In the event of Employee's death during his employment by the Company, the
Company shall pay to Employee's estate within sixty (60) days after the date of
Employee's death: (i) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii), above, in each case to which Employee was entitled as of the date of
death; (ii) any amount due to Employee as of the date of death as reimbursement
of expenses under Section 3(e), above; (iii) any unpaid accrued Vacation Payment
to which Employee was entitled as of the date of death; (iv) Pro-Rata Target
Bonus (as defined below); and (v) a lump sum amount equal to the maximum monthly
premium Employee's spouse and other eligible family members (the "
Dependents
") would be required to pay pursuant to continuation of coverage requirements of
Section 4980B of the Code and the regulations thereunder ("
COBRA
") in order to avail them of continuation of medical and dental coverage in
effect immediately prior to Employee's death (assuming all were eligible for
such continuation) multiplied by twenty four (24). For avoidance of doubt it is
understood that the amount described in clause (iv) in the immediately preceding
sentence is due regardless of whether Dependents elect COBRA coverage, procure
other medical and dental coverage or elect to have no such coverage. In addition
to Employee's rights under any applicable equity award agreements, Employee's
estate also shall be entitled to immediate vesting of any unvested equity awards
held by Employee on the date of his death which were granted to Employee by the
Company and in addition to Employee's rights under any applicable share option
agreements, any share options held by Employee at the time of death which were
granted to Employee by the Company, shall remain exercisable until the earlier
of two (2) years following Employee's date of death and, if applicable, the date
(or dates) any such options would otherwise expire in the absence of Employee's
death. For purposes of this Agreement, the term "
Pro-Rata Target Bonus
" shall mean an amount equal to the Employee's Target Incentive Bonus for the
Year during which a termination of, or by, as the case may be, Employee occurred
multiplied by the percentage of days during the Year prior to the date of
termination during which he was employed by the Company.



Disability. If, during his employment by the Company, Employee becomes unable to
engage in any substantial gainful activity or receives benefits for at least
three (3) months under the Company's disability plan, if any, as the result of a
medically determinable physical or mental impairment that is expected to result
in death or continue for at least twelve (12) months (a "Disability"),
Employee's employment with the Company shall terminate (the date of such
termination being the "Disability Date"), and, thereafter, Employee shall not be
deemed to be employed by the Company (except that Employee's obligations under
Section 6, below, shall remain in full force and effect) and the Company shall
have no further obligations to make payments or otherwise to, or on behalf of,
Employee, except as provided in this Section 5(b). In determining Disability
under this Section 5(b), the Company shall rely upon the written opinion of the
physician regularly attending Employee in determining whether a Disability is
deemed to exist. If the Company disagrees with the opinion of such physician,
the Company may choose a second physician, the two (2) physicians shall choose a
third physician, and the written opinion of a majority of the three (3)
physicians shall be conclusive as to Employee's Disability. The expenses
associated with the utilization of any physician other than the physician
regularly attending Employee shall be borne solely by the Company. Employee
hereby consents to any required medical examination and agrees to furnish any
medical information requested by the Company and to waive any applicable
physician/patient privilege that may arise because of such determination. In the
event of termination of Employee's employment pursuant to this Section 5(b), the
Company shall pay to Employee within sixty (60) days after the Disability Date:
(i) any unpaid accrued Base Salary pursuant to Section 3(a)(i), above, and any
unpaid accrued Incentive Bonus pursuant to Section 3(a)(ii), above, in each case
to which Employee was entitled as of the Disability Date; (ii) any amount due to
Employee as of the Disability Date as reimbursement of expenses under Section
3(e), above; (iii) any unpaid accrued Vacation Payment to which Employee was
entitled as of the Disability Date; (iv) Pro-Rata Target Bonus and (v) a lump
sum amount equal to the maximum monthly premium Employee, Employee's spouse and
other eligible family members (the "Family") would be required to pay pursuant
to COBRA in order to avail them of continuation of medical and dental coverage
in effect immediately prior to Disability Date (assuming all were eligible for
such continuation) multiplied by twenty four (24). For avoidance of doubt it is
understood that the amount described in clause (iv) of the immediately preceding
sentence shall be due regardless of whether the Family elects COBRA coverage,
procures other medical and dental coverage or elect to have no such coverage. In
addition to Employee's rights under any applicable equity award agreements,
Employee shall also be entitled to immediate vesting of any unvested equity
awards held by Employee on the Disability Date which were granted to Employee by
the Company and in addition to Employee's rights under any applicable share
option agreements, any share options held by Employee as of the Disability Date
which were granted to Employee by the Company, shall remain exercisable until
the earlier of two (2) years following Employee's Disability Date and, if
applicable, the date (or dates) any such options would otherwise expire in the
absence of Employee's Disability. Nothing in this Agreement is intended to cause
the Company to be in violation of the Americans with Disabilities Act.

For Cause by Company or By the Employee without Good Reason. If the Company
terminates Employee's employment for Cause or the Employee terminates his
employment without Good Reason (as defined below in Section 5(d), which shall
include delivery by Employee to Company of a notice of non-renewal of the
Initial Term or any Renewal Period, in which case the termination date will be
December 31 of that Year), this Section 5(c) shall apply.

For purposes of this Agreement, "Cause" shall mean the occurrence of any of the
following events: (i) Employee's continued failure to substantially perform
Employee's duties with the Company (other than any such failure resulting from
Employee's Disability); (ii) a violation by Employee of any lawful written
policy or directive of the Company or any Affiliate applicable to Employee
specifically, or to officers or employees of the Company or any Affiliate
generally, the violation of which policy or directive is materially and
demonstrably injurious to the Company; (iii) Employee's excessive alcoholism or
drug abuse that substantially impairs the ability of Employee to perform
Employee's duties hereunder; (iv) continued gross negligence by Employee in the
performance of his duties hereunder that results in material and demonstrable
damage to the Company or any Affiliate; (v) violation by Employee of any lawful
direction from the Board, provided such direction is not inconsistent with
Employee's duties and responsibilities to the Company or any Affiliate
hereunder; (vi) fraud, embezzlement or other criminal conduct by Employee that
results in material and demonstrable damage to the Company or any Affiliate;
(vii) intentional or reckless conduct by Employee that results in material and
demonstrable damage to the Company or any Affiliate; or (viii) the committing by
Employee of an act involving moral turpitude that results in material and
demonstrable damage to the Company; provided, however, that in the case of any
of the events described in clauses (i), (ii), (iv) or (v) above, such event
shall not constitute Cause hereunder unless and until there is given to Employee
by the Company a written notice which sets forth the specific respects in which
it believes that Employee's conduct constitutes Cause hereunder, which conduct
is not cured within ten (10) days after written notice thereof.

If the Employee's employment terminates under this Section 5(c), the terminating
party shall (i) notify the other party of such termination pursuant to notice
provisions of Section 8 hereof no later than as soon as reasonably practicable
after the effective time of such termination and (ii) have no further
obligations to make payments or otherwise to, or on behalf of, Employee, except
that Employee shall be entitled to receive any (i) unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, through the date of termination, (ii)
Incentive Bonus that is accrued and unpaid as of the date of such termination
(except that, if termination occurs as a result of the matters described in
clauses (iv), (v), (vi) or (vii), above, then no such Incentive Bonus shall be
payable) and (iii) any other amounts due to Employee under this Agreement as of
the date of termination, including, but not limited to, reimbursement of
expenses under Section 3(e), above, in each case within sixty (60) days after
the termination of employment. Notwithstanding the foregoing, Employee shall,
for all purposes, cease to be deemed to be employed by the Company as of the
date of any termination of Employee pursuant to this Section 5(c). In the event
Employee's employment terminates pursuant to this Section 5(c), all unvested
equity awards granted to Employee on or after the date hereof by the Company
shall be immediately forfeited by Employee as of the date of such termination.

For Good Reason by Employee or By the Company without Cause. If Employee
terminates his employment for Good Reason or the Company terminates his
employment without Cause (which for this purpose shall include the delivery by
Company of a notice of non-renewal of the Initial Term or any Renewal Term to
Employee, with the effective date of such termination being December 31 of that
Year), then this Section 5(d) shall apply.

For purposes of this Agreement "Good Reason" shall mean any one or more of the
following conditions which initially occur without Employee's consent within the
one (1) year period immediately preceding the date of termination of his
employment by Employee: (i) a material breach or default by the Company of this
Agreement; (ii) a material decrease in the Employee's Base Salary; (iii) a
material diminution in Employee's title as stated by this Agreement, a material
diminution in the Employee's authority, duties or responsibilities under this
Agreement, or a material change in the Employee direct reports whereby they
report directly to the Board instead of to the Employee or another one of his
direct reports; (iv) if Employee is required to report to another corporate
officer or employee instead of reporting directly to the Board; and (vi) a
change in the location of Employee's office of more than 50 miles from the
Company's current principal place of business in Miami-Dade County, Florida.
Provided, however, no Good Reason for termination shall be deemed to exist
unless Employee provides to the Company a written notice of the existence of the
condition establishing Good Reason within ninety (90) days of its initial
existence, and the Company fails to remedy the condition within thirty (30) days
following the receipt of such notice.

In the event that Employee's employment terminates pursuant to this Section
5(d), then the Company shall pay to Employee within sixty (60) days after the
date of termination, an amount equal to: (i) any unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, and any unpaid accrued Incentive Bonus
pursuant to Section 3(a)(ii), above, in each case to which Employee was entitled
as of the date of termination; (ii) any amount due to Employee as of the date of
termination as reimbursement of expenses under Section 3(e), above; (iii) any
unpaid accrued Vacation Payment to which Employee was entitled as of the date of
termination; (iv) a lump sum amount equal to two and one half (2.5) times the
sum of (A) one year of Base Salary in effect on the date of the termination of
Employee's employment plus (B) the Target Incentive Bonus (as if the applicable
performance criteria have been met irrespective of whether or not that is the
case) in effect for the Year of termination; and (v) a lump sum amount equal to
the maximum monthly premium the Family would be required to pay pursuant to
COBRA in order to avail them of continuation of medical and dental coverage in
effect immediately prior to termination (assuming all were eligible for such
continuation) multiplied by twenty four (24). For avoidance of doubt it is
understood that the amount described in clause (v) of the immediately preceding
sentence shall be due regardless of whether the Family elects COBRA coverage,
procures other medical and dental coverage or elects to have no such coverage.
Furthermore, Employee shall be entitled to an amount equal to the Termination
Incentive Bonus (as defined below) payable within sixty (60) days following the
end of the Year in which the termination occurred. In addition to Employee's
rights under any applicable equity award agreements, Employee shall also be
entitled to immediate vesting of any unvested equity awards granted to Employee
by the Company, except as provided in Section 3(f) with respect to Performance
Awards and in addition to Employee's rights under any applicable share option
agreements, any share options held by Employee at the time of termination which
were granted to Employee by the Company, shall remain exercisable until the
earlier of two (2) years following Employee's date of termination and, if
applicable, the date (or dates) any such options would otherwise expire in the
absence of Employee's termination. For purposes of this Agreement, the term
"Termination Incentive Bonus" shall mean an amount, payable only if the
applicable performance criteria are attained, equal to the Employee's Incentive
Bonus that would have been payable to Employee for the Year during which a
termination of, or by, as the case may be, Employee occurred, determined as if
Employee had been employed by the Company on the Determination Date with respect
to the Incentive Bonus in question.

Termination Following a Change in Control

. Notwithstanding Sections 5(a), (b) and (d) above, in the event Employee's
employment is terminated by him for Good Reason, by the Company without Cause or
due to death or Disability within twenty four (24) months immediately following
a Change in Control of the Company, this Section 5(e) shall apply and Sections
5(a), (b) and (d) above shall not apply. For avoidance of doubt, it is
understood that any payment pursuant to this Section 5(e) is in lieu of, and not
in addition to, any payments pursuant to Sections 5(a), (b) and (d) above.



For purposes of this Agreement, a "Change in Control" of the Company shall be
deemed to occur if (i) over a twelve (12) month period, a person or group of
persons acquires shares of the Company representing thirty-five percent (35%) of
the voting power of the Company or a majority of the members of the Board is
replaced by directors not endorsed by the members of the Board before their
appointment or (ii) a person or group of persons (other than a person or group
of persons controlled, directly or indirectly, by shareholders of the Company)
acquires forty percent (40%) or more of the gross fair market value of the
assets of the Company over a 12-week period. The interpretation of the meanings
of the terms in the preceding sentence shall be made in accordance with the
meanings ascribed to those terms under Section 409A of the Code, except that the
words "person," "persons" or "group" in the immediately preceding sentence shall
be interpreted in accordance with the meanings ascribed to those words under
Section 280G of the Code and the regulations thereunder.

In the event that Employee's employment terminates pursuant to this Section
5(e), then the Company shall pay to Employee within sixty (60) days after the
date of termination: (i) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii), above, in each case to which Employee was entitled as of the date of
termination; (ii) any amount due to Employee as of the date of termination as
reimbursement of expenses under Section 3(e), above; (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of termination;
(iv) a lump sum amount equal to three (3) times the sum of (A) one year of Base
Salary in effect on the date of the termination of Employee's employment plus
(B) the Target Incentive Bonus in effect for the year of termination (as if the
applicable performance criteria have been met irrespective of whether or not
that is the case); and (v) a lump sum amount equal to the maximum monthly
premium the Family would be required to pay pursuant to COBRA in order to avail
them of continuation of medical and dental coverage in effect immediately prior
to termination (assuming all were eligible for such continuation) multiplied by
twenty four (24). For avoidance of doubt it is understood that the amount
described in clause (v) of the immediately preceding sentence shall be due
regardless of whether the Family elects COBRA coverage, procures other medical
and dental coverage or elects to have no such coverage. Furthermore: (i) in the
event Employee's employment with the Company terminates pursuant to this Section
5(e) due to termination by Employee for Good Reason or by the Company without
Cause, Employee shall be entitled to an amount equal to the Termination
Incentive Bonus payable within sixty (60) days following the end of the Year in
which the termination occurred; and (ii) in the event Employee's employment with
the Company terminates pursuant to this Section 5(e) due to death or Disability,
Employee shall be entitled to an amount equal to the Pro-Rata Target Bonus
payable within sixty (60) days after the date of termination. Furthermore, in
the event that Employee's employment terminates pursuant to this Section 5(e),
then, in addition to Employee's rights under any applicable equity award
agreements, Employee shall also be entitled to immediate vesting of any unvested
equity awards granted to Employee by the Company, unless otherwise provided in
Section 3(f) with respect to Performance Awards and in addition to Employee's
rights under any applicable share option agreements, any share options held by
Employee at the time of termination which were granted to Employee by the
Company, shall remain exercisable until the earlier of two (2) years following
Employee's date of termination and, if applicable, the date (or dates) any such
options would otherwise expire in the absence of Employee's termination.

Best Net Benefit under Section 280G

. In the event that any payment or benefit made or provided Employee under this
Agreement (the "
Payment
"), either alone or together with any other "parachute payments", as defined in
Section 280G(b)(2) of the Code (such other parachute payments - "
Section 280G Payments
"), would constitute a parachute payment, the Payment shall be reduced to the
largest amount as will result in no portion of the Payment or Section 280G
Payments being subject to the excise tax imposed by Section 4999 of the Code
(the "
Reduced Payment
"), provided however, no reduction to the Payment shall occur if the Payment
plus Section 280G Payments, less any excise tax which would be imposed on such
Payment and Section 280G Payments pursuant to Sections 4999 of the Code, would
be greater than the Reduced Payment plus Section 280G Payments. All
determinations with respect to this Section 5(f) and the assumptions to be
utilized in arriving at such determination shall be made by an independent
public accounting firm with a national reputation in the United States that is
selected by Employee (the "
Accounting Firm
") which shall provide detailed support and calculations both to the Company and
to Employee within fifteen (15) business days after the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
the Company.



No Offset - No Mitigation

.

Employee shall not be required to mitigate any damages resulting from a breach
by the Company of this Agreement by seeking other comparable employment. The
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation or benefits earned by or provided to Employee as a
result of his employment by another employer.



Non-Competition; Confidentiality; etc.

All references to the "Company" in this Section 6 shall include all Affiliates
where the context permits.

Acknowledgment. Employee acknowledges and agrees that (i) in the course of
Employee's employment with the Company, it has been necessary, and, in the
future, it will continue to be necessary for Employee to acquire information
which could include, in whole or in part, information concerning the sales,
products, services, customers and prospective customers, sources of supply,
computer programs, system documentation, software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the affairs of the Company (collectively, the
"Confidential Information"), (ii) the restrictive covenants set forth in this
Section 6 are reasonable and necessary in order to protect and maintain such
proprietary interests and the other legitimate business interests of the Company
and that such restrictive covenants in this Section 6 shall survive the
termination of Employee's employment with the Company for any reason, (iii) the
Company would not have entered into this Agreement unless such covenants were
included herein; and (iv) these covenants are entered into by Employee in
consideration of the opportunity to receive severance and other payments
pursuant to this Agreement.

Non-Competition. Employee covenants and agrees that during his employment with
the Company and for a period of two (2) years following the termination of such
employment for any reason, Employee shall not, on any vessel or within one
hundred (100) miles of any non-vessel venue where, or from which, the Company is
then conducting, or had in the then preceding two (2) years conducted, any part
of its business, engage, directly or indirectly, whether as an individual, sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, in any Competing Business.
For purposes of this Agreement, the term "Competing Business" shall mean any
individual, sole proprietorship, partnership, firm, corporation or other entity
or group which offers or sells or attempts to offer or sell (i) spa services,
prestige skin care products into the spa channel, or degree or non-degree
educational programs in massage therapy, skin care or related courses or (ii)
any other services then offered or sold by the Company. Notwithstanding the
foregoing, Employee is not precluded from (i) maintaining a passive investment
in publicly held entities provided that Employee does not have more than a five
percent (5%) beneficial ownership in any such entity; or (ii) serving as an
officer or director of any entity, the majority of the voting securities of
which is owned, directly or indirectly, by the Company (collectively, a
"Permitted Activity").

Non-Solicitation of Customers and Suppliers

. Employee agrees that during his employment with the Company, he shall not,
whether as an individual or sole proprietor, or as a principal, agent, officer,
director, employer, employee, consultant, independent contractor, partner or
shareholder of any firm, corporation or other entity or group or otherwise,
directly or indirectly, solicit the trade or business of, or trade, or conduct
business with, any customer, prospective customer or supplier, of the Company
for any purpose other than for the benefit of the Company. Employee further
agrees that for two (2) years following termination of his employment with the
Company for any reason, Employee shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with any
customers or suppliers, or prospective customers or suppliers, of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.



Non-Solicitation of Employees, Etc

.

Employee agrees that during his employment with the Company and thereafter for a
period of two (2) years, he shall not, directly or indirectly, as an individual
or sole proprietor or as a principal, agent, employee, employer, consultant,
independent contractor, officer, director, shareholder or partner of any person,
firm, corporation or other entity or group or otherwise without the prior
express written consent of the Company, approach, counsel or attempt to induce
any person who is then in the employ of, or then serving as an independent
contractor with, the Company to leave the employ of, or terminate such
independent contractor relationship with, the Company or employ or attempt to
employ any such person or persons who at any time during the preceding six (6)
months, was in the employ of the Company. Notwithstanding the foregoing,
Employee is not precluded from a Permitted Activity.



Non-Disclosure of Confidential Information

. Employee agrees to hold and safeguard the Confidential Information in trust
for the Company, its successors and assigns and only use the Confidential
Information for purposes of performing his duties hereunder and agrees that he
shall not, without the prior written consent of the Board, misappropriate or
disclose or make available to anyone for use outside the Company at any time,
either during his employment hereunder or subsequent to the termination of his
employment hereunder for any reason, any of the Confidential Information,
whether or not developed by Employee, except as required in the performance of
Employee's duties to the Company or as required by applicable law. In the event
that Employee is requested or required by, or under applicable law or court, or
administrative order to disclose any of the Confidential Information, Employee
shall provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy. If Employee is legally compelled to disclose Confidential Information,
Employee shall disclose only that portion of the Confidential Information which
Employee is legally required to disclose.



Disclosure of Works and Inventions/Assignment of Patents

.

Employee shall disclose promptly to the Company any and all works, publications,
inventions, discoveries and improvements authored, conceived or made by Employee
during the period of his employment hereunder and related to the business or
activities of the Company (the "
Rights
"), and hereby assigns and agrees to assign all his interest therein to the
Company or its nominee. Whenever requested to do so by the Company, Employee
shall execute any and all applications, assignments or other instruments which
the Company shall deem necessary to apply for and obtain Letters of Patent or
Copyrights, or similar documents or rights, of the United States or any foreign
country or to otherwise protect the Company's interest in the Rights. Such
obligations shall continue beyond the termination of Employee's employment
hereunder for any reason with respect to works, inventions, discoveries and
improvements authored, conceived or made by Employee during the period of
Employee's employment under this Agreement.



Return of Materials
.

Upon the termination of Employee's employment with the Company for any reason,
Employee shall promptly deliver to the Board all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, financial records, reports,
flowcharts, programs, proposals and any other documents concerning the Company's
business, including, without limitation, its customers or suppliers or
concerning its products, services or processes and all other documents or
materials containing or constituting Confidential Information; provided,
however, that nothing in this Section 6(g) shall require Employee to deliver to
the Board any property that is owned by Employee and that contains no
Confidential Information.



Enforcement and Survival

. Employee agrees that a breach of this Section 6 would result in irreparable
and continuing damage to the Company. Accordingly, notwithstanding anything in
this Agreement to the contrary, in the event of a breach or threatened breach by
Employee, the Company shall be entitled to pursue immediately any and all
remedies it may have against Employee in a court of competent jurisdiction by
specific performance, injunction, or such other remedies and relief as may be
available. If a court of competent jurisdiction finally determines that Employee
has breached or has threatened to breach any or all of the restrictions provided
for by this Section 6, the term of such restriction(s) shall remain in full
force and effect beyond the expiration of its two (2) year term, such that the
Company receives the benefit of a full two (2) year period of restrictions. The
covenants provided for in this Section 6 shall survive the termination of this
Agreement and of Employee's employment and shall survive the expiration of this
Agreement and of Employee's employment.



Non-Assignment; Successors; etc.

The Company may assign any of its rights, under this Agreement, but it may not
assign any of its obligations, under this Agreement without the prior written
consent of Employee, which consent shall not be unreasonably withheld. This
Agreement shall inure to the benefit of, and be binding on and enforceable by,
the successors and assigns of the Company. The successors and assigns of the
Company shall be bound by the terms hereof, and where the context permits,
references to "Company" herein shall be deemed to apply to any such successors
and assigns. Employee may assign his rights, but not his obligations, hereunder,
and the obligations of Employee hereunder, other than the obligations set forth
in Section 1, above, shall continue after the termination of his employment with
the Company for any reason and shall be binding upon his estate, personal
representatives, designees or other legal representatives, as the case may be
("Heirs"), and all of Employee's rights hereunder shall inure to the benefit of
his Heirs.

Notices

Except as may be otherwise set forth in this Agreement, any notices or demands
given in connection herewith shall be in writing and deemed given when (i)
personally delivered, (ii) sent by facsimile transmission to a number provided
in writing by the addressee and a confirmation of the transmission is received
by the sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx or UPS, and addressed or sent, as
the case may be, to the address or facsimile number set forth below or to such
other address or facsimile number as such party may in writing designate:



If to Employee:

9601 S.W. 60th Court

Pinecrest, FL 33156

Facsimile Number: (305) 662-2065

If to the Company:

Robert C. Boehm

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 372-9310



Entire Agreement; Certain Terms

This Agreement, together with the form of the Release of Claims attached hereto
as Exhibit A, constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including, but not limited to, all other
agreements and arrangements relating to the payment of any compensation to
Employee with respect to any services performed, or to be performed, on behalf
of the Company or any Affiliate, and may only be modified by an agreement in
writing executed by Employee and the Company. Notwithstanding the foregoing, (i)
nothing in this Agreement is intended to reduce or limit in any way the rights
of Employee under any equity awards agreements entered into by the Company and
Employee prior to the date thereof; and (ii) the Company hereby agrees to
provide Employee with any remaining amounts earned which otherwise payable to
Employee pursuant to the terms of the 2006 Agreement. When used in this
Agreement, the terms "hereof," "herein" and "hereunder" refer to this Agreement
in their entirety, including any exhibits or schedules attached to this
Agreement and not to any particular provisions of this Agreement, unless
otherwise indicated.

Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

Governing Law, etc.

This Agreement shall be governed by and construed in accordance with the laws of
Florida without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the "Courts"). Employee hereby
irrevocably waives any objection which he now or hereafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any of the Courts and any objection on the ground that any
such action or proceeding in any of the Courts has been brought in an
inconvenient forum. Nothing in this Section 11 shall affect the right of the
Company or an Affiliate to bring any action or proceeding against Employee or
his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, each party
shall bear his or its own costs and expenses ("Legal Costs and Expenses") in
connection with such litigation, including, but not limited to, reasonable
attorneys' fees at the trial and appellate court levels; provided, however, that
with respect to any litigation concerning whether a termination by Employee was
for Good Reason, the Company shall pay Employee's Legal Costs and Expenses
(regardless of whether Employee is the prevailing party), and provided, further,
that with respect to any litigation concerning whether a termination by the
Company was for Cause, Employee shall be entitled to recover his Legal Costs and
Expenses from the Company unless the Company is the prevailing party in any such
litigation as determined by a final and nonappealable decision or order.

Severability

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

Severance Condition; Release

. 



As a condition to the obligation of the Company to make any payment or to
continue any payment to Employee hereunder in connection with the termination of
Employee's employment with the Company, (i) Employee, or Employee's estate, as
the case may be, shall be obligated to execute and not revoke a release of
claims in favor of the Company and its Affiliates and parties related thereto in
the form attached hereto as Exhibit A, provided by the Company, no later than
thirty (30) days following termination (ii) and Employee must be in compliance
with his obligations hereunder, including, but not limited to those obligations
under Section 6. Notwithstanding the foregoing, the preceding provisions of this
Section 13 shall not apply (i.e. the Company's obligation to make payment shall
not be conditioned as provided above) to the following severance payments: (i)
any unpaid accrued Base Salary pursuant to Section 3(a)(i), above, to which
Employee was entitled as of the date of termination; (ii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of termination;
(iii) any unpaid accrued Incentive Bonus pursuant to Section 3(a)(ii) to which
Employee was entitled as of the date of termination; and (iv) amounts due to
Employee as of the date of termination as reimbursement of expenses under
Section 3(e)

Non-Waiver

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affect its meaning, interpretation or effect.

Advice of Counsel

Employee acknowledges that during the negotiation of this Agreement, he has
retained or been advised to retain counsel of his choosing who has provided or
will provide advice to Employee in connection with his decision to enter into
this Agreement.

Survivorship

The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee's termination of
employment from the Company for any reason: Section 5 (Termination), Section 6
(Non-Competition, Confidentiality, etc.) and Section 11 (Governing Law, etc.).
In addition, all sections of this Agreement that would, by their terms, survive
expiration or termination of this Agreement shall so survive such expiration and
termination and shall also survive termination for any reason of Employee's
employment with the Company.

Section 409A of the Code

It is the intention of both the Company and Employee that the benefits and
rights to which Employee could be entitled pursuant to this Agreement comply
with Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder, to the extent that the requirements of Section
409A of the Code are applicable thereto, and this Agreement shall be construed
in a manner consistent with that intention. If Employee or the Company believes,
at any time, that any such benefit or right that is subject to Section 409A of
the Code does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Employee and on the Company).



In the event that Employee receives any payments under this Agreement in the
form of a series of installment payments, such payments shall be treated as a
right to a series of separate payments, and in accordance with Treasury
Regulation 1.409A-1(b)(9)(iii), as amended, all or a portion of such payments
shall qualify as separation pay under the aforementioned regulation to the
extent the requirements of such regulation are met.



If and to the extent required to comply with Section 409A of the Code, any
payment or benefit required to be paid hereunder on account of termination of
Employee's employment, service (or any other similar term) shall be made only in
connection with a "separation from service" with respect to Employee within the
meaning of Section 409A of the Code.

Notwithstanding any other provision of this Agreement, in the event Employee is
treated as a "specified employee" under Section 409A of the Code (and under the
terms and conditions of the Company's Specified Employee Policy) and any payment
under this Agreement is treated as a nonqualified deferred compensation payment
under Section 409A of the Code, then payment of such amounts shall be delayed
for six months and a day following the effective date of Employee's termination
of employment, at which time a lump sum payment shall be made to Employee
consisting of the sum of the delayed payments. This provision shall not apply in
the event of a specified employee's termination of employment on account of
death and, in the event of a specified employee's death during the
aforementioned six-month and a day period, such nonqualified deferred
compensation may be paid at any time on or after such specified employee's
death.

Neither the Company nor Employee, individually or in combination, may accelerate
any payment or benefit that is subject to Section 409A of the Code, except in
compliance with Section 409A of the Code and this Agreement, and no amount that
is subject to Section 409A of the Code shall be paid prior to the earliest date
on which it may be paid without violating Section 409A of the Code.

[signatures on next page]



 

IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



 

STEINER LEISURE LIMITED

   

/s/ Leonard I. Fluxman

By: /s/ David S. Harris

Leonard I. Fluxman

Name: David S. Harris

 

Title: Director



 

Exhibit A

RELEASE OF CLAIMS

1. Consistent with Section 13 of the Employment and Severance Agreement dated
February 3, 2011 (the "Employment Agreement") by and between me, Leonard I.
Fluxman, and Steiner Leisure Limited, a Bahamas international business company
(the "Company"), and in consideration for and as a condition of my receipt of
certain severance payments and benefits pursuant to the Employment Agreement, I,
for myself, my attorneys, heirs, executors, administrators, successors, and
assigns, do hereby fully and forever release and discharge the Company, its
affiliated companies, as well as its successors, assigns, and current or former
members, managers, directors, officers, partners, agents, employees, attorneys,
and administrators (together with the Company, the "Released Parties"), from all
lawsuits, causes of action, claims, demands and entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of the Released Parties, including those arising out of or in
connection with: (1) my employment with the Company, (2) my separation from
employment with the Company, (3) the Employment Agreement and/or any other
agreement between me and the Company (except for obligations in such agreements
that expressly survive my separation from employment), or (4) any event,
transaction, or matter occurring or existing on or before the date of my signing
of this Release of Claims; provided, however, that I am not releasing any claims
that may not be released as a matter of law. I agree not to file or otherwise
institute any claim, demand or lawsuit seeking damages or other relief and not
to otherwise assert any claims or demands that are lawfully released herein,
except in the event that the Company breaches this Agreement or where I
challenge the validity of this Agreement under the Older Workers Benefit
Protection Act. I further hereby irrevocably and unconditionally waive any and
all rights to recover any relief or damages concerning the lawsuits, claims,
demands, or actions that are lawfully released herein, except as otherwise
provided in the preceding sentence. I represent and warrant that I have not
previously filed or joined in any such lawsuits, claims, demands, or actions
against any of the persons or entities released herein with respect to the
matters described above, and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys' fees
incurred by them as a result of any such lawsuits, claims, demands, or actions.
I also agree not to participate, cooperate or assist in any manner, whether as a
witness, expert, consultant or otherwise, in any lawsuit, complaint, charge or
other proceeding involving any of the Released Parties unless compelled by
subpoena or court order.

2. This Release of Claims specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, and the Family and Medical
Leave Act, all as amended, or any other applicable federal, state, or local
law), claims under the Employee Retirement Income Security Act, as amended,
claims under the Fair Labor Standards Act, as amended (or any other applicable
federal, state or local statute relating to payment of wages), claims concerning
recruitment, hiring, termination, salary rate, severance pay, equity, stock
options, benefits due, sick leave, vacation pay, life insurance, group medical
insurance, any other fringe benefits, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort or other claims which might have been asserted by me or on
my behalf in any lawsuit, charge of discrimination, demand, or claim against any
of the persons or entities released herein.

3. This Release of Claims is governed by the laws of the State of Florida, and
venue of any action brought under this Release of Claims shall be exclusively in
Miami-Dade County, Florida. Any trial/hearing/proceeding under this Agreement
shall be heard by a JUDGE WITHOUT A JURY. It is agreed that in the event of any
litigation or proceeding under this Agreement, other than an action challenging
the validity of this Agreement under the Older Workers Benefit Protection Act,
the prevailing party shall be entitled to all costs and expenses incurred in
such litigation or proceeding, including reasonable attorney's fees.

4. I acknowledge that nothing in this Release of Claims shall be construed as an
admission or concession by the Company of any liability, unlawful conduct, or
wrongdoing. I may not assign any rights or benefits due or owing under this
Agreement unless the Company agrees to such assignment in writing. This Release
of Claims shall be binding upon my personal representatives, heirs, and
permitted assigns. This Release of Claims may be assigned by the Company and
shall inure to the benefit of and be enforceable by any of its successors and
assigns. This Release of Claims, together with the post-employment and
post-termination obligations in the Employment Agreement, contains the complete,
full, and exclusive understanding of myself and the Company and supersedes any
and all other oral or written agreements between us. Any amendments to this
Release of Claims shall be effective and binding only if any such amendments are
in writing and signed by the party against which it is to be enforced.

5. I specifically acknowledge and agree that:



(a) I have read and understand this Release of Claims and sign it voluntarily
and without coercion;



(b) I have been given an opportunity of twenty-one (21) days to consider this
Release of Claims;



(c) I have been encouraged by the Company to discuss fully the terms of this
Release of Claims with legal counsel of my own choosing; and



(d) for a period of seven (7) days following my signing of this Release of
Claims, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act.

6. If I elect to revoke this Release of Claims within this seven-day period, I
must inform the Company by delivering a written notice of revocation to Robert
C. Boehm c/o Steiner Management Services, 770 South Dixie Highway, Suite #200,
Coral Gables, FL 33146, no later than 11:59 p.m. on the seventh calendar day
after I sign this Release of Claims. I understand that, if I elect to exercise
this revocation right, this Release of Claims shall be voided in its entirety at
the election of the Company and the Company shall be relieved of all obligations
to provide the severance payments and benefits which are contingent on the
execution of this Release of Claims. I may, if I wish, elect to sign this
Release of Claims prior to the expiration of the 21-day consideration period,
and I agree that if I elect to do so, my election is made freely and voluntarily
and after having an opportunity to consult counsel.



AGREED:

                 

Leonard I. Fluxman

Date

       

ACCEPTED:

     

STEINER LEISURE LIMITED

         

By:

 

Name/Title:

Date

